   Case: 4:20-cv-00245-HEA Doc. #: 3 Filed: 04/27/20 Page: 1 of 3 PageID #: 19



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 STANLEY CARTER,                                  )
                                                  )
                 Movant,                          )
                                                  )
          v.                                      )         No. 4:20CV245-HEA
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                 Respondent.                      )


                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. For the reasons explained below,

movant Stanley Carter’s motion to vacate, set aside or correct sentence under 28 U.S.C. § 2255

will be dismissed without prejudice.

       The background of this case, and the prior findings of this Court, are fully set forth in the

Court’s February 14, 2020 order. However, following is a brief recitation. On April 22, 2013,

movant entered a plea of guilty to possession and brandishing of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(ii), and conspiracy to possess a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(C)(i). On August

26, 2013, the Court sentenced movant to serve a total of 240 months’ imprisonment. Movant did

not appeal. See United States v. Carter, 4:10-cr-471-HEA (E.D. Mo. 2010). Accordingly, movant’s

judgment of conviction became final on September 9, 2013, and he had until not later than

September 9, 2014 to file a motion pursuant to § 2255. 28 U.S.C. § 2255(f)(1). However, movant

did not file the instant motion until February 2, 2020.

       Movant could be understood to assert that his motion was timely under 28 U.S.C. §

2255(f)(3) because his grounds for relief rested upon the Supreme Court’s June 24, 2019 decision
   Case: 4:20-cv-00245-HEA Doc. #: 3 Filed: 04/27/20 Page: 2 of 3 PageID #: 20



in United States v. Davis, 139 S. Ct. 2319 (2019). However, this Court determined that Davis was

inapplicable to movant’s case because the offenses underlying his convictions were drug

trafficking crimes, not crimes of violence. The Court concluded that it appeared movant’s motion

was filed well beyond the limitations period set forth in 28 U.S.C. § 2255(f)(1), and that §

2255(f)(3) was inapplicable because movant’s case did not involve the residual clause declared

unconstitutional in Davis.

        In its February 14, 2020 order, the Court directed movant to show cause why his motion

should not be dismissed as time barred. Movant’s response to the Court was due on March 16,

2020. However, to date, he has neither responded to the Court’s order nor sought additional time

to do so. After careful consideration, the Court concludes that the instant motion is time barred.

The Court will therefore dismiss it pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings for the United States District Courts.

        The Court has considered whether to issue a certificate of appealability. To do so, the Court

must find a substantial showing of the denial of a federal constitutional right. See Tiedeman v.

Benson, 122 F.3d 518, 522 (8th Cir.1997). A substantial showing is a showing that issues are

debatable among reasonable jurists, a Court could resolve the issues differently, or the issues

deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v.

Delo, 16 F.3d 878, 882–83 (8th Cir. 1994)). Because movant has made no such showing, the Court

will not issue a certificate of appealability.

        Accordingly,

        IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. A separate

order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.


                                                 2
   Case: 4:20-cv-00245-HEA Doc. #: 3 Filed: 04/27/20 Page: 3 of 3 PageID #: 21



Dated this 27th day of April, 2020.



                                          HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                       3
